 USDC IN/ND case 3:20-cv-00161-JD-MGG document 4 filed 04/27/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 THEODIS M. THOMAS,

               Petitioner,

                      v.                            CAUSE NO. 3:20-CV-161-JD-MGG

 WARDEN,

               Respondent.


                                  OPINION AND ORDER

       Theodis M. Thomas filed on his own behalf a habeas corpus petition challenging

his disciplinary sanctions in case WCC-18-11-0088 where a Disciplinary Hearing Officer

found him guilty of possession or use of a controlled substance in violation of Indiana

Department of Correction offense 202. (ECF 2 at 1.) Mr. Thomas argues he did not

receive a fair disciplinary hearing because the alleged controlled substance was not

tested in a lab. However, he indicates that he did not lose any earned credit time and

was not demoted in credit class because his sanctions were suspended until August 6,

2019, and never imposed. Id.

       Pursuant to Section 2254 Habeas Corpus Rule 4, the court must dismiss the

petition “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.” “[A] habeas corpus petition must

attack the fact or duration of one’s sentence; if it does not, it does not state a proper

basis for relief under § 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009).
 USDC IN/ND case 3:20-cv-00161-JD-MGG document 4 filed 04/27/20 page 2 of 2


Here—according to Mr. Thomas’s own allegations—this disciplinary hearing did not

result in the lengthening of the duration of his confinement, so habeas corpus relief is

not available.

       Because Mr. Thomas has not asserted a valid claim for habeas relief, the habeas

petition will be denied. If Mr. Thomas wants to appeal this decision, he does not need a

certificate of appealability because he is challenging a prison disciplinary proceeding.

See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal in this case could not be taken in good faith. Nevertheless, if

Mr. Thomas files a notice of appeal, he may ask the United States Court of Appeals for

leave to proceed in forma pauperis by filing a motion with the Circuit Court along with

a copy of this order demonstrating that he has already been denied leave to proceed in

forma pauperis by the District Court.

       For these reasons, the Court:

       (1) DISMISSES the habeas corpus petition (ECF 2);

       (2) DIRECTS the clerk to enter judgment and close this case; and

       (3) DENIES Mr. Thomas leave to proceed in forma pauperis on appeal.

       SO ORDERED on April 27, 2020

                                                     /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             2
